DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-12, and 14-20 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20160290805 ("Irish"), US20200192388 ("Zhang"), and US20200111267 ("Stauber").
	The following is the Examiner's statement of reasons for allowance:
	Irish discloses various embodiments that each include at least one of systems, methods, devices, and software for GNSS simultaneous localization and mapping (SLAM). The disclosed techniques demonstrate that simultaneous localization and 
	Zhang discloses positional awareness techniques that employ sensory data gathering and analysis hardware with reference to specific example implementations implement improvements in the use of sensors, techniques and hardware design that can enable specific embodiments to find new area to cover by a robot encountering an unexpected obstacle traversing an area in which the robot is performing an area coverage task. The sensory data are gathered from an operational camera and one or more auxiliary sensors.
	Stauber discloses a method that includes: recording a series of frames; recording a set of motion data representing motion of the mobile device; detecting relative positions of a 3D constellation of objects based on the series of frames and the set of motion data; generating classifications of the 3D constellation of objects by calculating a classification of each object in a set of object classes; calculating a transform aligning the 3D constellation of objects with a 3D localization map; accessing a set of augmented reality assets defined by the 3D localization map; calculating a position of 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 11. The prior art does generally discuss key elements related to the claimed invention, including obtaining a distance map having a plurality of cells representing respective sub-regions of an environment containing obstacles; and setting the origin cell as a current cell, the origin cell corresponding to a candidate localization of a mobile automation apparatus deployed in the environment; selecting a ray cast direction for a ray originating from the origin cell. However, the claimed invention also recites aspects regarding wherein each cell defines a minimum obstacle distance indicating a distance from the corresponding sub-region to a nearest one of the obstacles; selecting an origin cell from the plurality of cells, and setting the origin cell as a current cell, the origin cell corresponding to a candidate localization of a mobile automation apparatus deployed in the environment; selecting a ray cast direction for a ray originating from the origin cell; retrieving the minimum obstacle distance defined by the current cell; selecting a test cell at the minimum obstacle distance from the current cell in the ray cast direction; determining whether the test cell indicates the presence of one of the obstacles;[[ and]] when the determination is affirmative, determining a total distance between the origin cell and the test cell, capturing, via a sensor of the mobile automation apparatus, sensor data indicating an actual distance; and providing the actual distance and the total distance to a localization filter to determine a further candidate localization. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663